Exhibit 99.1 Contact Information Ida Yu Investor Relations Manager Tel: 86 (21) 6195 9561 Email: ir@htinns.com http://ir.htinns.com China Lodging Group, Limited Announces Preliminary Hotel Operating Results for First Quarter of 2012 Shanghai, China, April 6, 2012 – China Lodging Group, Limited (NASDAQ: HTHT) (“China Lodging Group” or the “Company”), a leading and high-growth limited-service hotel chain operator in China, today announced preliminary hotel operating results for the first quarter of 2012. In the first quarter of 2012, the Company opened 36 net new hotels, including 9 netleased-and-operated hotels and 27 net franchised-and-managed hotels. As of March 31, 2012, the Company had 675 hotels in operation, including 353 leased-and-operated hotels and 322 franchised-and-managed hotels. In the first quarter of 2012, the RevPAR (revenue per available room) came in at RMB156, representing a year-over-year increase of 9%. For the hotels in operation for at least 18 months, the RevPAR was RMB172, representing a 10% same-hotel RevPAR increase year-over-year. Mr Qi Ji, founder, executive Chairman and Chief Executive Officer of the Company, commented, “we are pleased to see the robust result in the beginning of this year, attributable to the strong demand in China’s travel market and our solid execution.Our fast expansion continues to win support from our customers, as evidenced by a strong year-over-year RevPAR growth.” About China Lodging Group, Limited China Lodging Group, Limited is a leading and high-growth limited-service hotel chain operator in China. The Company provides business and leisure travelers with high-quality, and conveniently-located hotel products under three brands, namely, HanTing Seasons Hotel, HanTing Express Hotel, and HanTing Hi Inn. For more information, please visit the Company’s website: http://ir.htinns.com . Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: The information in this release contains forward-looking statements which involve risks and uncertainties. Such factors and risks include our anticipated growth strategies; our future results of operations and financial condition; the economic conditions of China; the regulatory environment in China; our ability to attract customers and leverage our brand; trends and competition in the lodging industry; the expected growth of the lodging market in China; and other factors and risks detailed in our filings with the Securities and Exchange Commission. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements, which may be identified by terminology such as “may,” “should,” “will,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “forecast,” “project,” or “continue,” the negative of such terms or other comparable terminology. Readers should not rely on forward-looking statements as predictions of future events or results. The Company undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, unless required by applicable law. China Lodging Group, Limited Operational Data As of March 31, December 31, March 31, Total hotels in operation: Leased-and-operated hotels Franchised-and-managed hotels Total hotel rooms in operation Leased-and-operated hotels Franchised-and-managed hotels Number of cities 71 For the quarter ended March 31, December 31, March 31, Occupancy rate (as a percentage) Leased-and-operated hotels 80
